department of the treasury internal_revenue_service washington d c number release date cc intl br6 tl-n-3104-99 uilc internal_revenue_service national_office field_service_advice date date memorandum for margaret c tinagero associate district_counsel los angeles district thousand oaks cc wr lad tho attention leslie b van der wal attorney from elizabeth g beck senior technical reviewer cc intl subject this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be used or cited as precedent legend corp a corp a-fsc country a date tax_year tax_year tax_year tl-n-3104-99 issue whether intangible rights in film characters developed by corp a are export_property within the meaning of sec_927 conclusion rights in film characters developed by corp a are not export_property within the meaning of sec_927 because they are subject_to one or both of the major express exclusions under sec_927 first sec_927 excludes all trademark rights and those copyright_rights that are not in films tapes records or similar reproductions the copyright_rights in film characters do not fall within any of these categories specifically they are distinct and separate from the copyrights in the films in which the characters appear and are not reproductions second even if copyrights in characters were to be treated as copyrights in films then sec_927 and the regulations thereunder would exclude copyrights licensed to corp a’s related licensees that sell the resulting merchandise directly to the public this exclusion would not however apply where the merchandise is ultimately sold to the public by an unrelated third person facts the taxpayer corp a is a u s_corporation corp a-fsc is organized under the laws of country a and is owned by corp a and several of its affiliates for all tax years at issue corp a-fsc had in place a valid election to be treated as a foreign_sales_corporation fsc pursuant to sec_922 and sec_927 and in all other respects continuously maintained its status as a fsc as defined in sec_922 pursuant to a commission agreement dated date corp a-fsc provides certain services to corp a with respect to corp a’s export sales and corp a pays corp a-fsc a commission not to exceed the maximum amount permitted under the transfer_pricing provisions of sec_925 pursuant to a service agreement also dated date corp a-fsc retains corp a to perform its service obligation under the commission agreement for which corp a-fsc pays to corp a an annual fee determined under sec_482 principles corp a is engaged in the business of motion picture film production certain characters originating and appearing in corp a’s films have become well-known to the public and widely associated with corp a corp a has licensed certain rights to use the film characters to several foreign_corporations within the same controlled_group_of_corporations as defined under sec_927 as corp a and corp a- fsc under the governing licensing agreements the licensees are granted the right to use the characters in promotion merchandising and advertising activities as tl-n-3104-99 well as in production of various kinds of products within a defined geographical territory abroad the licensing agreements state that the term characters includes characters and personalities designs figures and the names thereof the licensing agreements reserve to corp a the ownership of all copyrights trademarks patents and other rights in the characters and the licensees agree to register copyrights trademarks patents and any other type of protection that corp a reasonably considers necessary to protect corp a’s rights and interests in the characters in its original income_tax returns filed for tax_year sec_1 and corp a did not claim deductions for commissions payable to corp a-fsc with respect to character licensing income however pursuant to temp sec_1 a - 1t e corp a now claims a refund of income_tax based on a redetermination of its commissions payable to corp a-fsc for these taxable years corp a maintains that commissions on character licensing income are properly entitled to fsc benefits because its rights in the characters constitute export_property within the meaning of sec_927 and are excepted from the exclusion of copyright_rights from the definition of export_property under sec_927 specifically corp a maintains that its copyright_rights in characters are in the nature of copyright_rights in the films in which the characters appear or are similar reproductions and so are described by the parenthetical in sec_927 under which copyrights in films and similar reproductions are not excluded from the definition of export_property law and analysis the partial exemption of foreign_trade_income under the fsc provisions applies only to foreign_trading_gross_receipts which generally are restricted to receipts from sales leases or licenses of export_property sec_921 sec_923 sec_924 temp sec_1 a -1t a sec_927 generally defines the term export_property to mean property that is manufactured or produced in the united_states held primarily for sale or lease in the ordinary course of trade_or_business by a fsc or its related_supplier for direct use consumption or disposition outside the united_states and not more than of the fair_market_value of which is attributable to articles imported into the united_states sec_927 sets forth several categories of property that are expressly excluded from the general definition of export_property two of these exclusions the intangibles and the related-lessee exclusions are relevant in this case tl-n-3104-99 i the intangibles exclusion sec_927 as in effect for the tax years at issue excludes from export-property status patents inventions models designs formulas or processes whether or not patented copyrights other than films tapes records or similar reproductions for commercial or home use good will trademarks trade brands franchises or other like property emphasis added sec_1_927_a_-1t of the temporary treasury regulations provides export_property does not include any patent invention model design formula or process whether or not patented or any copyright other than films tapes records or similar reproductions for commercial or home use goodwill trademark tradebrand franchise or other like property although a copyright such as a copyright on a book or computer_software does not constitute export_property a copyrighted_article such as a book or standardized mass marketed computer_software if not accompanied by a right to reproduce for external use is export_property if the requirements of this section are otherwise satisfied a license of a master recording tape for reproduction outside the united_states is not disqualified under this paragraph from being export_property corp a maintains that its rights in the licensed characters are not excluded from export-property status because they are in the nature of copyrights in the films in which the characters have appeared or constitute similar reproductions within the meaning of the parenthetical clause in the code and regulations that carves enumerated types of copyrights out of the list of excluded intangibles the parenthetical for the following reasons we disagree a at least some of the licensed intangible rights in the characters are not copyrights at all but rather trademark rights which are plainly excluded as export_property without exceptions corp a has acknowledged that it registers character names and designs for trademark purposes because there is no name protection under copyright law as summarized above the licensing agreements expressly grant licensees the right to use the character names and designs while reserving ownership of these trademark rights to corp a and obligating licensees to register trademarks or other intellectual_property rights that may be necessary in foreign jurisdictions to protect corp a’s tl-n-3104-99 interests indeed the reported case law reveals that the regular industry practice for film production companies is to enforce trademark rights in film characters together with the copyrights in those characters see eg dr seuss enterprises l p v penguin books usa inc f 3d 9th cir 870_f2d_40 2d cir 720_f2d_231 2d cir lyons partnership l p v aaa entertainment inc u s dist lexis s d n y 57_fsupp2d_961 c d cal 28_fsupp2d_862 s d n y danjac llc v sony corp u s dist lexis c d cal the 168_frd_281 c d cal 876_fsupp_407 e d n y new line cinema corp v easter unlimited inc u s dist lexis e d n y the 698_fsupp_10 d d c aff’d in part and vacated in part 897_f2d_565 d c cir 628_fsupp_871 c d cal thus even if the copyrights at issue are treated as being in films qualifying as export_property the portion of the licensing income attributable to trademarks as distinct from copyrights should be treated as received from a license of an intangible that does not constitute export_property we recommend further factual development to determine how much of the licensing income is attributable to the value of trademark rights and how much to copyrights b the licensed copyrights in the characters do not fall within any of the categories in the parenthetical as a matter of plain language and common sense the licensed character rights are not properly classified in the films or the similar reproductions category of the parenthetical a copyright in either a film or a similar reproduction is restored to export-property status under the parenthetical in sec_927 neither of these terms nor the term character is defined for any special purpose of federal tax law in the code or treasury regulations accordingly we must presume that congress used these words in their ordinary sense and the rules of statutory construction require us to give these words the meanings commonly attributable to them 495_f2d_863 9th cir 79_tc_86 tl-n-3104-99 first a character is not a film in no dictionary or thesaurus that we are aware of is character listed as a synonym for film webster’s third new international dictionary defines film in pertinent part as a motion picture which in turn is defined as a representation of a story or other subject matter by means of technology described by contrast character is defined in pertinent part as a personality as represented or realized in fiction or drama or a given representation or realization of this kind or the personality or part which an actor recreates to be sure a particular character may bear some relationship to a particular film thus for example a character may appear or be portrayed or depicted in a film in such a case the character in some sense is an element of the work that is the film but it is only one of many such elements the parenthetical unambiguously applies to the film in toto conversely the personality or the unique bundle of traits constituting the character is not necessarily confined to the bounds of a particular film in which the character appears as amply demonstrated by the non-film uses of its characters in which the taxpayer itself engages and with respect to which the taxpayer routinely grants the very licenses at issue the character is thus both narrower and broader than the film accordingly although a relationship may be perceived between a character and a film the fact remains that on the most basic level of semantics and common sense they are not equivalent but are very distinct things similarly a character is not a reproduction much less a similar reproduction webster’s third new international dictionary defines reproduction in pertinent part as something reproduced as a representation in another form or medium or a copy likeness counterpart or reconstruction since films and characters are intrinsically distinct in_kind a character cannot be a reproduction of a film within any generally accepted meaning of the word corp a maintains that its characters are similar reproductions with respect to its films because one of the rights of a copyright owner is the right to reproduce the work and authorize others to do the same corp a argues that the taking of an entire motion picture or any or all copyrightable elements within a motion picture including a film character is considered a reproduction' of the motion picture film we believe that in focusing on the taking of the film by the licensee the taxpayer fundamentally distorts the plain meaning of the parenthetical the term reproduction like the terms film tape and record is used in the parenthetical to refer to the copyrighted work in the hands of the licensor who owns the intangible_property the status of which as export_property is at issue these tl-n-3104-99 enumerated terms in the parenthetical do not refer to what is subsequently produced by the licensee the term similar reproduction simply recognizes that the parenthetical is to apply to copyrightable motion picture or sound content owned by the licensor even if the licensor has reproduced such content in a format other than a traditional film tape or record modern examples of such similar reproductions using alternative media may include digital versatile disks dvds laser disks and compact disks cds if the licensor licenses a right for example a trademark or in our view a character copyright not constituting export_property then licensing income from any product of the licensees whether or not the product is similar to a film tape or record will not be entitled to fsc benefits accordingly a character may not be restored to export-property status by describing it as a film or as a reproduction of a film within the meaning of the parenthetical as a matter of copyright law it appears that characters are recognized as separate from the films in which they originated as corp a points out the copyright act itself contains only a broad mention of motion pictures and other audiovisual works and is silent on any narrower kind of property such as a character u s c sec_106 however the case law is replete with references to the existence of a separate and independent copyright that may develop in a film character see 654_f2d_204 2d cir plaintiffs are the owners of the copyrights and other rights in the character superman and the works embodying him emphasis added 581_f2d_751 2d cir holding that independent copyrightability is clearer for cartoon characters than for literary characters 45_f2d_119 2d cir cert_denied 282_us_902 characters may be protected quite independently of the ‘plot’ proper toho co ltd v william morrow co inc u s dist lexis c d cal holding godzilla character subject_to copyright protection separate and apart from any film in which it appears 900_fsupp_1287 c d cal plaintiffs claim that the honda commercial ‘infringes plaintiffs’ copyrights in the james bond films’ and ‘independently infringes plaintiffs’ copyright in the james bond character ’ held that james bond is a copyrightable character court noted that audiences do not watch tarzan superman sherlock holmes or james bond for the story they watch these films to see their heroes at work a james bond film without james bond is not a james bond film new line cinema corp v easter unlimited inc u s tl-n-3104-99 dist lexis e d n y the appearance of freddy gives copyright protection to the character of freddy independent of the films’ copyright protection corp a stresses that it relies upon its copyrights in films to enforce its rights in its characters similarly in the cases cited above the copyright holders generally were able to enforce a copyright in a film that also covered the character it does not follow however that characters are not separately copyrightable and in fact the cited opinions stated albeit in dicta that they are although the separateness of the characters in those cases was not critical to the courts’ decisions a leading copyright treatise offers an example where the distinction could have legal significance -- a work introducing a character followed by a series of other works featuring the character it is suggested that once the copyright in the first work that contained the character enters the public domain then it is not copyright infringement for others to copy the character in works that are otherwise original with the copier even though later works in the original series remain protected by copyright nimmer on copyright dollar_figure pincite-78 other than the provision of the copyright act discussed above the only specific legal authority invoked by corp a is the following statement found in the copyright registration regulations pincite c f_r b in cases where a work contains elements of authorship in which copyright is claimed which fall into two or more classes the application should be submitted in the class most appropriate to the type of authorship that predominates in the work as a whole from this language the taxpayer apparently would have the service determine that characters are subsumed in the film because film is the most appropriate registration class in our view this language is quoted out of context and reliance on it even by analogy is misplaced the referenced classes are the four broad registrable categories prescribed by paragraph b of the regulation one of which - works of the performing arts - includes all films and other audiovisual works the cited regulation appears merely to simplify paperwork in a situation where for example an original painting ordinarily belonging in the visual arts class is depicted in a film assuming the cinematic elements predominate the copyright in the painting could be covered by the film's registration in the performing arts class accordingly we believe this administrative language is not relevant to treatment of characters as films under copyright law moreover corp a’s own practices undermine its argument at one time corp a registered separate copyrights on individual poses of a character later abandoning the practice in favor of reliance on the broader film copyright to protect such poses it is not surprising that the taxpayer would choose to dispense with filing a large number of separate copyright registrations where there is a less tl-n-3104-99 burdensome procedure nevertheless the availability of separate registrations is inconsistent with a position that copyrights in a film character cannot be separately protected separate treatment of characters and films for fsc purposes has a justification under the purpose of and policy underlying the fsc provisions even if inconsistent with intellectual_property law even if it were found that characters are not separately copyrightable but are completely subsumed in the copyrights on their films of origin as a matter of copyright law it would not follow that the same classification must or should be used for federal_income_tax purposes as noted above it rarely matters for purposes of copyright law whether the copyright is in the film or in the character by contrast the federal tax law in general and the fsc provisions in particular concern themselves with precise characterizations of transactions because such distinctions make a difference in taxation we must look to the legislative purpose underlying the particular provision at issue 42_f3d_537 9th cir 364_f2d_734 2d cir historically the rules of sec_927 trace their roots as far back as when they first appeared in substantially_similar form under the corresponding rule codified at sec_993 in the domestic_international_sales_corporation disc regime neither the disc nor the fsc legislative_history however addresses the treatment of characters or their relationship to film copyrights nevertheless based on the statutory framework the regulations and general principles of statutory construction we find ample support for the separate treatment of characters and films the parenthetical in sec_927 is limited by its terms to sound and motion picture content thus for example sec_1_927_a_-1t of the temporary treasury regulations distinguishes among book copyrights not qualifying as export_property and a master recording tape qualifying for reasons similar to those negating equivalency between film and character on a plain-language level see discussion at section i b above characters intrinsically are not motion picture content even if they originate in a film indeed corp a itself regularly exploits its characters in non-cinematic vehicles such as clothing toys books and magazines thus in carrying out the purpose of the parenthetical the service should not treat characters as films by its terms the exclusion under sec_927 has the purpose of excluding intangibles generally as export_property eligible for fsc benefits while tl-n-3104-99 the purpose of the parenthetical is to except from that exclusion specified copyrights the fsc provisions in general and the parenthetical in particular confer an exemption from the usual taxability of income as a matter of tax policy and statutory construction the supreme court and circuit courts of appeal have consistently held that such provisions must be narrowly construed see 504_us_229 title vii back-pay award held not within scope of sec_104 exclusion of damages for personal injury exclusions from income must be narrowly construed 489_us_726 in construing provisions such as sec_356 in which a general statement of policy is qualified by an exception we usually read the exception narrowly in order to preserve the primary operation of the provision 356_us_260 rate exception for capital_gain has always been narrowly construed so as to protect the revenue against artful devices 350_us_46 since capital_gain treatment is an exception from the normal_tax requirements of the internal_revenue_code the definition of a capital_asset must be narrowly applied 336_us_28 the income taxed is described in sweeping terms and should be broadly construed in accordance with an obvious purpose to tax income comprehensively the exemptions on the other hand are specifically stated and should be construed with restraint in the light of the same policy 292_us_435 o nly in exceptional situations clearly defined has there been provision for an allowance for losses suffered in an earlier year 123_f3d_1342 10th cir w e must narrowly construe the 'reasonable cause' exception to sec_6672 liability in order to further the basic purpose of sec_6672 to protect government revenue 86_f3d_1045 11th cir because the terminable property rule is an exception to this general_public policy it should be narrowly construed 914_f2d_586 4th cir defamation damages held not within scope of sec_104 exclusion of damages for personal injury it is a well-recognized even venerable principle that exclusions to income are to be narrowly construed 412_f2d_494 6th cir deferral of gain on residence denied income_tax provisions which exempt taxpayers under given circumstances from paying taxes or as here postponing them are strictly construed 394_f2d_631 6th cir dividend credit denied i t is standard tax law that income deductions and tax_credits are narrowly construed and the taxpayer has the burden of showing he comes within the provision relied upon 364_f2d_38 8th cir income of native american lessee of tribal land not entitled to statutory exemption relating to fee interests exemptions from taxation are matters of legislative grace while here there was no treaty or statute expressly or impliedly exempting such income 324_f2d_702 5th cir tl-n-3104-99 this treatment is an exception to the general_rule of taxing all net_income as ordinary_income and as an exception it should be narrowly construed o'gilvie v united_states ustc big_number d kan mot for rec66_f3d_1550 10th cir aff’d 519_us_79 punitive_damages held not within scope of sec_104 exclusion i t is a cardinal rule_of taxation that exclusions to income are to be narrowly construed the tax_court has applied the doctrine_of narrow construction of tax exemptions to issues under the disc regime see napp systems inc v commissioner tcmemo_1993_196 s ince the regulation results in a tax deduction we are required to construe it narrowly applying the same principle to this case the scope of export_property including the parenthetical generating foreign_trading_gross_receipts eligible for exemption from taxation should be narrowly construed furthermore recent statutory amendments to the depreciation rules are consistent with our approach of analyzing the particular statutory purpose in determining whether characters should be treated separately from the films in which they appear prior to the service's position as stated in technical_advice was to exclude character licensing income from the calculation of the income_forecast_method_of_depreciation with respect to films see eg technical_advice_memorandum date in its consideration of the small_business job protection act of congress perceived that combining character income with film income would better meet the method's theoretical objective of matching the capitalized costs related to a film with income produced by such costs income from exploitation of characters is generally earned later than the receipts from the showings of the film through which the character becomes recognizable and marketable thus inclusion of character income in the income forecast to which depreciation_deductions are to be matched tends to spread depreciation over the longer period corresponding to the full income-producing life of the film and the related character for that reason congress enacted sec_167 which specifically requires certain character licensing income to be included in the depreciation calculation h_r rep no 104th cong 2d sess corp a suggests that this statutory change supports its position because the change reflects a considered congressional conclusion that characters are an undifferentiated part of the film to the contrary if congress had engaged in such broader issue analysis one might have expected concurrent enactment or at least consideration of provisions broadening the film concept elsewhere in the code including sec_927 in fact none was enacted or considered the legislative_history rather demonstrates that the treatment of the depreciation issue was issue-specific -- as should be the treatment of characters tl-n-3104-99 and films in applying the fsc provisions in the fsc area as noted above we believe that the statutory framework points to separate and distinct treatment of characters and films corp a’s character rights did not all derive from films even if it were found for fsc purposes that copyrights with respect to characters originating in films are not sui generis but rather must be subsumed within the copyrights in works from which the character rights derive the facts suggest that the works of corp a from which the licensed copyrights derive are not exclusively or even predominantly films it appears that a significant incremental portion of the value of corp a’s characters was built not through the films in which the characters first appeared but through other content which unlike film is not described in the parenthetical long after the lucrative first runs of a film in which a character initially appears corp a continues to develop the character in a variety of non-film content such as clothing books magazines and toys copyrights in such items are not within any of the categories of sound or motion picture content in the parenthetical we recommend further factual development to determine the extent to which corp a has enhanced the value of the characters through copyrights in such non-qualifying content the portion of the licensing income traceable to such non-qualifying copyrights should be denied fsc benefits because that portion of the copyrights is not export_property in summary since corp a’s rights in its film characters are either trademarks or types of copyrights not described in the parenthetical the character rights are excluded from status as export_property under sec_927 ii the related-lessee exclusion sec_927 excludes as export_property any property leased or rented by a fsc for use by any member of a controlled_group_of_corporations of which such fsc is a member for purposes of determining foreign_trading_gross_receipts and therefore for purposes of identifying export_property a license is treated as a lease temp sec_1 a -1t a like the intangibles exclusion the related-lessee exclusion was originally enacted as part of the disc regime see sec_993 its purpose was to prevent a leasing transaction from effectively converting income from production of property outside the united_states which ordinarily would not be entitled to disc benefits into disc-benefitted leasing income while preserving disc benefits in cases where the only operational income of the taxpayer and related entities with respect to the property was from leasing s rep no 92d cong 1st sess tl-n-3104-99 reprinted in 1972_1_cb_559 h_r rep no 92d cong 1st sess reprinted in 1972_1_cb_498 the senate report sets forth the following example thus if a disc leases a movie film to a foreign_corporation which is a member of the same group of controlled corporations and that foreign_corporation then leases the film to persons not members of that group for showing to the general_public the film is not to be considered non- export_property by reason of the lease from the disc to the foreign_corporation however if the persons showing the film to the general_public are members of the same group of controlled corporations as the disc the film is not to be considered export_property s rep no 92d cong 1st sess reprinted in 1972_1_cb_559 the disc regulations adopted this example from the legislative_history to illustrate the principle that in applying the statutory rule if property is leased to a person within the same controlled_group a term defined in sec_927 it will constitute export_property only if the lessee holds it for sublease or subleases it to a third person outside the controlled_group for the ultimate use of such unrelated third person outside the united_states sec_1_993-3 this rule and the example were carried forward into the fsc regulations as temp sec_1_927_a_-1t sec_1_927_a_-1t sets forth an example also having a substantially identical disc predecessor at sec_1_993-3 specifically addressing the application of the related-lessee exclusion to copyrights such as those in records and films that are not excluded under the intangibles exclusion because they are within the parenthetical under sec_927 and sec_1 a - 1t f t he ultimate use of the property is the sale or exhibition of the property to the general_public thus if a a fsc for the taxable_year leases recording tapes to b a foreign_corporation which is a member of the same controlled_group as a and if b makes records from the recording tape and sells the records to c another foreign_corporation which is not a member of the same controlled_group for sale by c to the general_public the recording tape is not disqualified under this paragraph from being export_property notwithstanding the leasing of the recording tape by a to a member of the same controlled_group since the ultimate use of the tape is the sale of the records ie property produced from the recording tape tl-n-3104-99 thus under this exclusion if a film copyright is licensed to a related licensee its status as export_property depends upon the subsequent activities and functions of the licensee if the licensee itself engages in the ultimate use of the fruits of the copyright by sales or exhibition of the film directly to the general_public the copyright is not export_property if however the licensee only sublicences the copyright to an unrelated_person for sales or exhibition to the public it is not excluded from export-property status in this case the licensees under the licensing agreements are within the same controlled_group as corp a within the meaning of sec_927 therefore if it were found that the licensed character rights may not be treated separately from copyrights in films or are copyrights in similar reproductions the related-lessee exclusion would still deny export-property status to such rights to the extent that corp a’s related licensees sell the resulting merchandise directly to the public at retail we recommend further factual development to determine how much of the claimed licensing income is from licensees so situated as distinct from licensees who sublicense the copyright to unrelated retailers accordingly we conclude that copyright_rights in film characters are not export_property within the meaning of sec_927 and the income from licensing such characters is not foreign_trading_gross_receipts within the meaning of sec_924 case development hazards and other considerations if this case is litigated a court may find that characters are equivalent to films for copyright-law purposes and that the tax law must be interpreted consistently as indicated above there is no disc or fsc legislative_history on this issue and the helpful language from copyright cases is all dictum this places a premium on developing each of the other positions we have noted viz the trademark component of this bundle of rights should be quantified and disallowed thus reducing the copyright component which is an area of some legal uncertainty an expert may also find that a very significant portion of the character- licensing income is economically attributable to non-qualifying copyrights in toys clothing and books rather than film copyrights this theory should be developed for use in the event that film characters are found not to carry their own separate and distinct copyright tl-n-3104-99 although we believe that the service is not bound to follow intellectual- property-law characterizations we also believe based on our cursory research noted above that there is a viable position to be taken under copyright law with respect to the separate copyrightability of characters the related-lessee exclusion under a a could depending on the amount of direct retailing activity prove as important as the character-vs -film issue and subject_to less legal uncertainty as stated above we recommend further factual development in this area please call if you have any further questions _______________________________ elizabeth g beck senior technical reviewer branch associate chief_counsel international
